IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-10221
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

EFRAIN CALDERON-RAMIREZ, also known as Fernando Calderon-Ramirez,
also known as Fernando Hernandez, also known as Sergio Chavez,
also known as Carlos Mendoza-Polanco, also known as Jorge
Quesada-Trevino, also known as Mario Renteria-Mendariz, also
known as Mario Renteria,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:99-CR-346–1-H
                       --------------------
                         October 19, 2000
Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Efrain Calderon-Ramirez appeals his sentence following his

guilty plea conviction for illegal re-entry after deportation in

violation of 8 U.S.C. § 1326.   Calderon-Ramirez argues that his

prior felony conviction was an element of the offense of his

conviction.    Calderon-Ramirez acknowledges that his argument is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998), but he seeks to preserve the issue for Supreme Court


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10221
                                -2-

review in light of Apprendi v. New Jersey, 120 S. Ct. 2348

(2000).

     Calderon-Ramirez’s argument is foreclosed by Almendarez-

Torres, 523 U.S. at 235.

     AFFIRMED.